                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION
ASHLEY HENDRIX

     VS                                             CASE NO. 4:18cv366-RH/CAS

APALACHEE CENTER

                                    JUDGMENT

     This case is dismissed without prejudice.

                                      JESSICA J. LYUBLANOVITS
                                      CLERK OF COURT


November 1, 2018                      s/ Cindy Markley
DATE                                  Deputy Clerk: Cindy Markley
